Exhibit 10.1

 

Share Transfer Agreement

 

Transferor:   Hedetang Holdings Co., Ltd. (hereinafter referred to as "Party A"
)

 

Transferee: Shaanxi New Silk Road Kiwifruit Group Inc. (hereinafter referred to
as "Party B")

 

After negotiation and by mutual agreement, the parties reached agreement on the
transfer of 51% equity of Shaanxi Guoweiduomei Beverage Co,. Limited
(hereinafter referred to as "Guoweiduomei") from Party A to party B as follows:

 

Article 1    Equity Transfer

 

Party A agrees to transfer 51% equity (hereinafter referred to as the "Shares")
of its wholly owned subsidiary Guoweiduomei (representing the corresponding
original capital contribution of 102 million RMB to the registered capital of
Guoweiduomei by Party A) to Party B, and Party B agrees to purchase the Shares.

 

Article 2    Transfer Price and Payment Terms and Methods

 

2.1  The tentative total transfer price of the Shares is 300 million RMB (three
hundred million RMB) and the final transfer price for the Shares shall be
subject to and settled according to the valuation report to be issued by the
appraisal firm jointly engaged by both parties.

 

2.2  Within six months of the effective date of this Agreement, Party B shall
pay the total transfer price ( tentatively 300 million RMB) to Party A by bank
transfer. Party B could also entrust a third-party to make such payment. If
Party B fails to pay the total transfer price within 6 months due to the delay
of the approval process from a higher level authority which has control over
Party B, upon the negotiation and agreement by the parties, Party B can receive
an extension for the payment time up to twelve months from the effective date of
this Agreement to finish the payment for the total transfer price.

 

Article 3    Rights and Obligations

 

3.1  Upon the execution of this Agreement, Party B shall begin to enjoy the
rights and assume the responsibilities as the 51% shareholder of Guoweiduomei.

 

3.2  Because Party B is a state-owned enterprise and any of its investment needs
to be approved by the higher level administrative authority, Party B has the
right to terminate this Agreement unilaterally if it fails to receive the
approval from such administrative authority within one year from the signature
date of this Agreement. However, Party B shall cooperate with Party A to
complete the equity ownership change process with local State Administration of
Industrial and Commerce ("SAIC") within 15 days of such termination of this
Agreement.

 



 1 

 

 

Article 4    Warranties

 

4.1  Party B should ensure timely and full payment for the equity transfer
price.

 

4.2  Party A should cooperate with Party B to complete the administrative
process with local SAIC, taxation departments and other government authorities
regarding to the equity transfer, in order to assure the normal operation of
Guoweiduomei.

 

Article 5    Credits and Debts

 

There is no debt or credit between Party B and Party A at the time of signing
this Agreement.

 

Article 6    Termination of Agreement

 

If Party B fails to pay the equity transfer price to Party A pursuant to this
Agreement after Party B acquires 51% equity of Guoweiduomei, Party A has the
right to terminate this Agreement. Within 7 days after Party A issues a written
notice to Party B for such termination, Party B shall cooperate with Party A to
transfer 51% equity of Guoweiduomei back to Party A.

 

Article 7    Breach

 

After this Agreement becomes effective, both parties should actively fulfill
their relevant obligations relating to the equity transfer pursuant to this
Agreement. Any breach of the provisions of Equity Transfer and Warranties under
this Agreement will be considered as a breach of contract, and the breaching
party shall assume the liability for such breach and pay a breaching penalty at
5% of the tentative equity transfer price.

 

Article 8    Settlement of Disputes

 

Any dispute arising out of or in connection with this Agreement shall be settled
through friendly consultation. If no agreement can be reached, either party can
file a lawsuit to the local court where this Agreement is signed.

 



 2 

 

 

Article 9    Signing, Effectiveness and Others

 

9.1  This Agreement shall take effect on the date when it is signed by both
parties.

 

9.2  If there is any disparity between this Agreement and any documents or
letters singed by the parties before this Agreement, this Agreement shall
prevail.

 

9.3  Any matters not covered in this Agreement can be settled in a supplementary
agreement after negotiation and agreed by both parties.

 

9.4  This Agreement is executed in four originals. Each party keeps two original
copies.

 

(No text below, signature page follows)

 



 3 

 

 


 

Transferor: Hedetang Holdings Co., Ltd.

 

Legal Representative:

 

 

 

Transferee: Shaanxi New Silk Road Kiwifruit Group Inc.

 

Legal Representative:

 

 

 

 

Date:                 , 2016

 

Place: Mei County ● Baoji City ● China

 

 

 

4 

 

